DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant's election with traverse of Group 1 and Species 1 (an injector device for a burner of a gas turbine described in claims 1-8 and 10-14) in the reply filed on November 23, 2020 is acknowledged. The traversal is on the ground(s) that the restriction/election will not reduce the workload of the examiner or simplify the prosecution of the application. Applicant further argues that the Groups/Species can be examined at the same time without serious burden and that the with no election the search would be generally coextensive. 
The argument pertaining to Group 1 is not persuasive because the restriction of the claims is between the product/apparatus (classified in F23R) and the method of making the product/apparatus (classified in B22F) which are not in the same class or field of search as described in the Requirement for Restriction/Election mailed 08 March 2022. The different classifications thus require different search queries/strategies and a significant search burden, see MPEP 808.02(C). 
The restriction requirement is still deemed proper and is therefore made FINAL. 

Regarding the species election, the argument is equally not persuasive, because the trailing-edge features of the injectors do not appear to be obvious variants of each other, and Applicant has not stated this either. The requirement is still deemed proper and is therefore made FINAL.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of manufacturing a injector device (Group 2), there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on March 29th, 2022.  
Claims 1-7, 10, 11-13 have been elected for prosecution at this time. Claims 8, 9, 14 are withdrawn from consideration as reading on non-elected claim and/or species.
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 reads “the injection device” should read “the injector device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "at least a channel" renders the claim indefinite because it is unclear whether there is a single channel and other potential structures at the leading edge, or whether there is at least one channel (i.e. one or more channels). If the latter is correct, the recitation “the channel” also renders the claim indefinite because it is unclear whether this refers to all the previously claimed channels, or a single channel previously claimed.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase “at least two bridges” renders the claim indefinite because it is unclear whether the limitation(s) are the same as, or different from the previously claimed “at least one bridge”. Furthermore, the recitation “each bridge being connected at one side of the gas supply duct” renders the claim indefinite because it is unclear whether the bridges are all connected on one side of the gas supply duct, or whether each bridge is on a different side of the gas supply duct. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 20120324863 A1) in view of Wood (US 20140123665 A1) and Kopp-Vaughan (US 10228137 B2).

Regarding claim 1, Winkler teaches
an injector device for a burner of a gas turbine ([Abstract], “A burner for a combustion chamber of a turbine, with an injection device for the introduction of at least one gaseous and/or liquid fuel into the burner is proposed.”) comprising:
an elongated body (Fig. 3, 22) with a leading edge (Fig. 3, 25) and a trailing edge (Fig. 3,  24);
a plurality of gas nozzles (Fig. 3, 15);
an oil supply duct ([0029], “This second type of fuel can be a liquid fuel and wherein further gaseous fuel can be delivered by the interspace between the walls of said longitudinal inner fuel tubing and the walls of the second inner fuel tubing.”) housed within the elongated body (Fig. 3, 22) 
a gas supply duct (Fig. 3, 36) housed within the elongated body (Fig. 3, 22) and connected to the plurality of gas nozzles (Fig. 3, 15);
wherein:
the gas supply duct (Fig. 3, 36) is physically connected to the elongated body via at least one bridge (Fig. 3, 53).
Winkler does not teach a plurality of oil nozzles to inject the liquid fuel. Winkler also does not teach the oil supply duct is physically connected to the gas supply duct between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles.
However, Wood teaches
an injector device (Fig. 1, 102) with an elongated body (Fig. 7(a-c), 400), a gas supply duct (Fig. 2, 107) connected to a plurality of gas nozzles (Fig 7, 452), and an oil supply duct ([0073],center body 101 can be provided with a fuel supply line (not shown an)”) connected to a plurality of oil nozzles (Fig. 7, 451).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler to include a plurality of gas and oil nozzles as taught by Wood, in order to perform reasonable fuel mixing given that homogenous mixing of fuel and combustion air with minimum pressure drop are the preconditions for the design of highly efficient modern gas turbines (Wood, Paragraphs 59-62). 
Winkler in view of Wood does not teach the oil supply duct is physically connected to the gas supply duct between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles.
However, Kopp-Vaughan teaches
a fuel injector device (Fig. 4, 86) with an oil supply duct (Fig. 6, 132) connected with an oil nozzle (Fig. 6, 148) and extending within a gas supply duct (Fig. 6, 130), the gas supply duct connected with a gas nozzle (Fig. 6, 144), and the oil supply duct is physically connected (Fig. 6, 140) to the gas supply duct (Fig. 6, 130) between the oil nozzle and the gas nozzle (Figs 6-7); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler in view of Wood to include a portion where the oil supply duct and the gas supply duct are physically connected as per Kopp-Vaughan, in order to impart swirl to the gas fuel, which provides increased circumferential uniformity and mixing downstream of the nozzle (Kopp-Vaughan, Paragraph 28).

    PNG
    media_image1.png
    665
    802
    media_image1.png
    Greyscale

Annotated Figure 3 (Winkler)
Regarding claim 2, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler in view of Wood and Kopp-Vaughan, as discussed so far, is silent on the connection between the oil supply duct and the gas supply duct being at a terminal part of the at least one oil nozzle. 
However, Kopp-Vaughan further teaches
the connection (Fig. 6, 140) between the oil supply duct (Fig. 6, 132) and the gas supply duct (Fig. 6, 130) is at a terminal part of the at least one oil nozzle (Fig. 6, 108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler in view of Wood to include a portion where the oil supply duct and the gas supply duct are physically connected as per Kopp-Vaughan, in order to impart swirl to the gas fuel, which provides increased circumferential uniformity and mixing downstream of the nozzle (Kopp-Vaughan, Paragraph 28).

Regarding claim 3, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler further teaches the injector device 
wherein the elongated body (Fig. 3, 22) comprises:
at least a channel (Fig. 3, 52) at the leading edge (Fig. 3, 25), wherein the at least one bridge (Fig. 3, 53) is provided between the gas supply duct (Fig. 3, 36)
and a wall (Fig. 3, 37) of the channel (Fig. 3, 52).

Regarding claim 4, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler further teaches
at least two bridges (Fig. 3, 53), each bridge being connected at one side (Refer to Annotated Figure 3) of the gas supply duct (Fig. 3, 36).

Regarding claim 5, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler further teaches
the trailing edge (24) a straight configuration (24).

Regarding claim 6, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler further teaches 
a plurality of air nozzles (Fig. 3, 71).

Regarding claim 7, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 6. 
Winkler further teaches
the plurality of air nozzles (Fig. 3, 71) and/or the plurality of gas nozzles and/or the plurality of oil nozzles are at the trailing edge.

Regarding claim 10, Winkler in view of Wood and Kopp-Vaughan teaches an injector device of claim 1. Winkler further teaches
the oil supply duct ([0029], “This second type of fuel can be a liquid fuel and wherein further gaseous fuel can be delivered by the interspace between the walls of said longitudinal inner fuel tubing and the walls of the second inner fuel tubing.”) and the gas supply duct (Fig. 3, 36). 
Winkler in view of Wood and Kopp-Vaughan, as discussed so far, does not teach a connection between the oil supply duct and the gas supply duct, and the connection between the oil supply duct and the gas supply duct is at a terminal part of the at least one oil nozzle and a dead-end portion of the gas supply nozzle.     
However, Kopp-Vaughan further teaches: 
a connection between the oil supply duct (Fig. 6, 132) and the gas supply duct (Fig. 6, 130),  
and that the connection (Fig. 6, 140) between the oil supply duct (Fig. 6, 132) and the gas supply duct (Fig. 6, 130) is at a terminal part of the at least one oil nozzle (Fig. 6, 148) and a dead-end portion of the gas supply nozzle (Fig. 6, 144).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler in view of Wood to include a portion where the oil supply duct and the gas supply duct are physically connected as per Kopp-Vaughan, in order to impart swirl to the gas fuel, which provides increased circumferential uniformity and mixing downstream of the nozzle (Kopp-Vaughan, Paragraph 28).

Regarding claim 11, Winkler teaches
an injector device for a burner of a gas turbine ([Abstract], “A burner for a combustion chamber of a turbine, with an injection device for the introduction of at least one gaseous and/or liquid fuel into the burner is proposed.”) comprising:
an elongated body (Fig. 3, 22) with a leading edge (Fig. 3, 25) and a trailing edge (24), and
a plurality of gas nozzles (Fig. 3, 15) 
a wall (Fig. 3, 37) defining a channel (Fig. 3, 52), the channel provided within the elongated body (Fig. 3, 22) at the leading edge (Fig. 3, 25);
an oil supply duct ([0029], “This second type of fuel can be a liquid fuel and wherein further gaseous fuel can be delivered by the interspace between the walls of said longitudinal inner fuel tubing and the walls of the second inner fuel tubing.”) housed within the elongated body (Fig. 3, 15);
a gas supply duct housed (Fig. 3, 36) within the elongated body (Fig. 3, 22) and connected to the plurality of gas nozzles (Fig. 3, 15); and
at least one bridge (Fig. 3, 53) is provided to directly physically connect the gas supply duct (Fig. 3, 36) and the wall (Fig. 3, 37) defining the channel (Fig. 3, 52), the at least one bridge extending perpendicularly (Fig. 3, 53) to a longitudinal axis of the injection device.

Winkler does not explicitly teach a plurality of oil nozzles to inject the liquid fuel. Winkler also does not teach the oil supply duct is physically connected to the gas supply duct between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles.
However, Wood teaches
an injector device (Fig. 1, 102) with an elongated body (Fig. 7(a-c), 400), a gas supply duct (Fig. 2, 107) connected to a plurality of gas nozzles (Fig 7, 452), and an oil supply duct ([0073], “center body 101 can be provided with a fuel supply line (not shown an)”) connected to a plurality of oil nozzles (Fig. 7, 451).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler to include a plurality of gas and oil nozzles as taught by Wood, in order to perform reasonable fuel mixing given that homogenous mixing of fuel and combustion air with minimum pressure drop are the preconditions for the design of highly efficient modern gas turbines (Wood, Paragraphs 59-62). 
Winkler in view of Wood does not teach the oil supply duct is physically connected to the gas supply duct between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles.
However, Kopp-Vaughan teaches
a fuel injector device (Fig. 4, 86) with an oil supply duct (Fig. 6, 132) connected with an oil nozzle (Fig. 6, 148) and extending within a gas supply duct (Fig. 6, 130), the gas supply duct connected with a gas nozzle (Fig. 6, 144), and the oil supply duct is physically connected (Fig. 6, 140) to the gas supply duct (Fig. 6, 130) between the oil nozzle and the gas nozzle (Figs 6-7); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler in view of Wood to include a portion where the oil supply duct and the gas supply duct are physically connected as per Kopp-Vaughan, in order to impart swirl to the gas fuel, which provides increased circumferential uniformity and mixing downstream of the nozzle (Kopp-Vaughan, Paragraph 28).

Regarding claim 12, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 1. Winkler further teaches 
a plurality of air nozzles (Fig.3, 71).

Regarding claim 13, Winkler in view of Wood and Kopp-Vaughan teaches the injector device of claim 6. 
Winkler further teaches
the plurality of air nozzles (Fig. 3, 71) and/or the plurality of gas nozzles and/or the plurality of oil nozzles are at the trailing edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Selladurai whose telephone number is (571)272-7160. The examiner can normally be reached Monday-Thursday 8 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NALINI EMILY SELLADURAI/Examiner, Art Unit 3741                 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741